DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed 17 February 2021.  Claims 1 through 20 are pending and have been examined. Examiner notes that there are two separate limitations presented as claim 12, thus there are 21 total claims pending and all 21 claims have been examined.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Examiner notes that there are two separate limitations presented as claim 12, the foremost claim 12 depending from claim 11 and the later depending from claim 8.  Mis-numbered claim 12 (directed to displaying an archived Kanban card on an archive graphical user interface), which follow the foremost claim 12 (directed to a communication module configured to facilitate communications), has been renumbered as claim 21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a task management apparatus for retrieving an archived snapshot entry of a task period journal from a registry, and archiving a second snapshot entry of the task period journal in the registry; independent claim 8 recites a task management apparatus for customizing a Kanban board on a person dashboard while maintaining a generic Kanban board on a team dashboard; independent claim 16 recites a process of retrieving an archived snapshot entry of a task period journal from a registry, and archiving a second snapshot entry of the task period journal in the registry; independent claim 18 recites a process of customizing a Kanban board on a person dashboard while maintaining a generic Kanban board on a team dashboard.  Independent claim16 recite the limitations of claim 1 with additional limitations, and independent claims 8 and 18 recite substantially the same limitations. 
Regarding independent claims 1 and 16, claims 1 and 16 recite at least the following limitations: providing a task period journal comprising a task table listing one or more tasks a user or team of users is assigned to complete and a notepad for documenting remarks about the one or more tasks; archiving one or more snapshots of the task period journal in a registry; displaying a task period journal and the registry; creating a copy of an archived snapshot and pushing the task period journal from the copy of the archived snapshot to the display; inputting a task in the task table and/or a note in the notepad; calling for the first archived snapshot entry of the task period journal from the registry to be displayed; creating a copy of the first archived snapshot entry of the task period journal; creating the second snapshot entry of the task period journal comprising the inputted task in the task table and/or the inputted note in the notepad; saving the task period journal in the registry as the second archived snapshot entry; and pushing the copy of the first archived snapshot entry of the task period journal for display, thereby replacing the task period journal comprising the inputted task in the task table and/or the inputted note in the notepad.
Regarding independent claims 8 and 18, claim 8 and 18 recite at least the following limitations: providing a Kanban board comprising one or more Kanban lanes and one or more Kanban cards in at least one of the Kanban lanes, wherein each of the one or more Kanban cards represents a particular task; receiving a user inputted modification to one or more Kanban cards; displaying the one or more Kanban cards on the Kanban board on a personal dashboard, a team dashboard, or a project dashboard;  displaying one or more Kanban cards on the Kanban board of the team dashboard accessible by a plurality of users; displaying the one or more Kanban cards in an identical position on the Kanban board before and after a particular Kanban card is moved; displaying one or more Kanban cards on the Kanban board of the personal dashboard; displaying the one or more Kanban card moved from the first Kanban lane to a second Kanban lane on the Kanban board displayed on the computing device of the first user personal dashboard and not for each of the plurality of users other than the first user.
The limitations of claims 1 and 16 for providing, archiving, displaying, creating, pushing inputting, calling, creating, saving, pushing, and replacing, as drafted, illustrate a process that, under the broadest reasonable interpretation covers performance of the limitation in the mind, (version logging and task data reporting), but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor, memory, and computing device to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A project manager could use a pen and paper to draft a task journal, log changes by date/time or other identifiers, document remarks about the one or more tasks, replacing a previous log with an updated log, and archive multiple logs for presentation, reporting, or review. The limitations of claims 1 and 16 directed to inputting, displaying, calling, pushing, and saving constitute data gathering and transmitting steps that merely provide input for the recited data processing steps.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea of managing task related data for storage and retrieval.
The limitations for claims 8 and 18 for providing, receiving, and displaying, as drafted, illustrate a process that, under the broadest reasonable interpretation covers performance of the limitation in the mind, (task data reporting), but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor, memory, and computing device to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A project manager could use a pen and paper to draft a Kanban board with Kanban cards representing tasks, modify the Kanban cards, and display them for presentation to a team for reporting or review.  Additionally, a project team member could draft a duplicate Kanban board with Kanban cards representing tasks, modify the Kanban cards and display them for personal presentation, reporting, and review.  The limitations of claims 8 and 18 directed to receiving, displaying, and saving constitute data gathering and transmitting steps that merely provide input for the recited data processing steps.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The 2019  Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exceptions of independent claims 1, 8, 16, and 18 are not integrated into a practical application.  In particular, the claims only recite a processor, memory, and computing device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0033] states: “In this disclosure, the term "processor" can refer to substantially any computing processing unit or device.”  Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 7, 9 through 15, 17, 19, 20, and 21 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: the task table and the notepad in the archived snapshot of the task period journal are not editable by the user when displayed from the registry on the graphical user interface, and wherein the task table and the notepad in the copy of the archived snapshot are editable by the user when displayed from a user dashboard on the graphical user interface; the task period journal from the copy of the archived snapshot replaces the task period journal displayed on the graphical user interface when the system receives the instruction from the user input; the task period journal displayed on the graphical user interface when the system receives the instruction from the user input is automatically saved as a new snapshot in the registry when it is replaced by the task period journal from the copy of the archived snapshot; the saving the new snapshot is an additive process and not a destructive process; the registry comprises each task period journal entry saved from the user dashboard, and a comment pad for each of the saved task period journal entries, the comment pad configured to receive comments inputted from the user; a history module configured to provide a history table listing each task the user has interacted with in the application program; the one or more Kanban cards on the team dashboard can be re-assigned to the personal dashboard, and the one or more Kanban cards on the personal dashboard can be re-assigned to the team dashboard; an aggregator module configured to retrieve data associated with the one or more Kanban cards on each of the independent computing devices of the plurality of users, aggregate the retrieved data, and push the aggregated data to the graphical user interface of each of the independent computing devices for display on the team dashboard and the personal dashboard; the first Kanban lane is designated with a first descriptive label and the second Kanban lane is designated with a second descriptive label, and each of the one or more Kanban cards in the first Kanban lane includes a status identifier that is consistent with the label of the first Kanban lane; and wherein the system will automatically convert the first status identifier displayed on a first Kanban card to a second status identifier that is consistent with the second Kanban lane when the first Kanban card is moved from the first Kanban lane to the second Kanban lane; a communication module configured to facilitate communications; wherein the system automatically creates a document supplying information associated with the conversion of the first status identifier to the second status identifier, and transmits a communication comprising the document; he system is configured to display an archived Kanban card on an archive graphical user interface, receive an input to reclassify the Kanban card as unarchived, and redisplay the unarchived Kanban card on the Kanban board; the system is configured to automatically display a first Kanban card on the first Kanban lane of the Kanban board displayed on the personal dashboard of a user when the first Kanban card is assigned to a user; a task period journal module configured to provide a task period journal comprising a task table listing one or more tasks the plurality of users is assigned to complete and a notepad for documenting remarks about the one or more tasks, wherein one or more snapshots of the task period journal is archivable in a registry comprising each of the one or more snapshots related to the one or more tasks; wherein the system is configured to create a copy of an archived snapshot and push the task period journal from the copy of the archived snapshot to the display on the graphical user interface when the user inputs an instruction for the system to call the archived snapshot of the task period journal from the registry; the saving the second snapshot entry of the task period journal in the registry is an automatic function of the system; the customized Kanban board on the personal dashboard can be closed and when reopened, the customized Kanban board displays the modified location of the particular Kanban card; an aggregator module configured to retrieve data associated with the one or more Kanban cards on each of the independent computing devices of the plurality of users, aggregate the retrieved data, and push the aggregated data to the graphical user interface of each of the independent computing devices for display on the team dashboard and the personal dashboard; and wherein the method further comprises: inputting information on the particular Kanban card on the customized Kanban board on the personal dashboard; retrieving the information inputted on the particular Kanban card; and pushing the retrieved information to the generic Kanban card on the team dashboard and to the customized Kanban card on the customized Kanban card for each of the plurality of users.
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 21 are ineligible.  The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, 11, 13, and 18 through 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azmoon et al. (US 2016/0188134).
Regarding Claim 8, Azmoon et al. teaches a computer-implemented task management system, comprising: at least one computing device in operable communication with a network; a memory that stores computer-executable instructions; a processor in communication with the memory and configured to execute the computer- executable instructions, wherein the computer-executable instructions invoke one or more application program components, comprising: a Kanban board module configured to provide a Kanban board comprising one or more Kanban lanes and one or more Kanban cards in at least one of the one or more Kanban lanes, wherein each of the one or more Kanban cards represents a particular task, and each of the one or more Kanban cards is configured to receive a user inputted modification; (One implementation of the disclosure is an apparatus for operating a window region of a graphical user interface in an aggregation mode, comprising a processor configured to execute instructions stored in a memory, the instructions comprising an information set identifier module that identifies a visual task board information set structured in the memory that comprises a plurality of records, … an information element identifier module that identifies an information element from the plurality of information elements as a visualization metric for output on a display of the graphical user interface.  … …generating a first graph display region based on the first aggregation mode for output on a display of the graphical user interface, generating a first plurality lane display regions of a graphical user interface window structured as lanes based on the first visualization metric, generating a first card display region of the graphical user interface window structured as a first card representing a first record from the plurality of records, including the first card display region in a first lane display region from the first plurality of lanes.  Azmoon et al. [para. 0004-0006, 0097-0098]. …  In a visual task board, a user may dynamically revisualize the organization of the underlying information set into lanes and cards based on a selected metric, which may include any information element from the information set. …  FIG. 1 is a block diagram of a distributed (e.g., client-server, networked, or cloud) computing system 100. Azmoon et al. [para. 0031-0034]. … The CPU 202 may utilize a cache 220 as a form of localized fast memory for operating on data and instructions. … Storage 206 can include executable instructions 206A and application files/data 206B along with other data.  Azmoon et al. [para. 0038-0039]. … A card may represent a discrete grouping of related information, such as information regarding an individual task, an issue, a problem, an event, a conversation, a meeting, or the like. A card 320 may include information, such as comments, attachments, labels, assigned users, status, priority, severity, or a combination thereof, which may be added, removed, or modified in response to user input. Azmoon et al. [para. 0045-0047, 0070-0075; Fig. 3, 9, 12]);
and a display module configured to provide a graphical user interface for displaying the one or more Kanban cards on the Kanban board displayed on a personal dashboard, a team dashboard, or a project dashboard; (… a group 300 of related information element 310, 312, 314, 316, 318, … may be represented in a visual task board 900 as a card 320 or a card display region.  Azmoon et al. [para. 0045-0047, 0070-0075; Fig. 3, 9, 12]);
wherein, when the one or more Kanban cards is displayed on the Kanban board of the team dashboard and accessible by a plurality of users, and a particular Kanban card is moved from a first Kanban lane to a second Kanban lane on the Kanban board, each user of the plurality ARAPA-RFRAN-002UPage 37 of 42of users, having an independent computing device for displaying the Kanban board on a graphical user interface, will see the one or more Kanban cards displayed in an identical position on the Kanban board before and after the particular Kanban card is moved; (… multiple users may access a visual task board representing a set of information, … changes to the information represented by the visual task board may be automatically reflected for all users. For example, a user may adjust the size or position of a lane in the visual task board independently of the size and position of the lane for other users, and the user may move a task from one lane to another, and the visual task board may be updated for all users. Azmoon et al. [para. 0067]);
and wherein, when the one or more Kanban cards is displayed on the Kanban board of the personal dashboard, and the particular Kanban card is moved from the first Kanban lane to the second Kanban lane on the Kanban board displayed on the computing device of the first user, the particular Kanban card will not be moved on the Kanban board of the personal dashboard for each of the plurality of users other than the first user. (… each user may independently customize the visual task board without disrupting the customization of other users. … To achieve this, an underlying data set that defines a base task board 1000 and its constituent components can be modified by a set of customization data on a per-user, per group, or global basis so that the underlying data does not need to change in response to the customization.  Azmoon et al. [para. 0067]). 
Regarding Claim 10, Azmoon et al. teaches the system of claim 8, further comprising an aggregator module configured to retrieve data associated with the one or more Kanban cards on each of the independent computing devices of the plurality of users, aggregate the retrieved data, and push the aggregated data to the graphical user interface of each of the independent computing devices for display on the team dashboard and the personal dashboard.  (… an apparatus for operating a window region of a graphical user interface in an aggregation mode, comprising a processor configured to execute instructions stored in a memory to identify a visual task board information set that comprises a plurality of records, wherein each record comprises at least one information element from a plurality of information elements from the visual task board information set.  …. wherein each card from the plurality of cards represents a record from the plurality of records that comprises an information element that has a value that corresponds with the respective available visualization metric value that corresponds with the lane, and output for display a representation of the information set that comprises the plurality of lanes superimposed over the graph. … Changes to the cards, or the underlying data set, are dynamically reflected in the aggregate metric visualizations. Azmoon et al. [para. 0005, 0031-0033, 0086-0089 [Fig. 16]. …  changes to the information represented by the visual task board may be automatically reflected for all users.  Azmoon et al. [para. 0067]).
Regarding Claim 11, Azmoon et al. teaches the system of claim 8, wherein the first Kanban lane is designated with a first descriptive label and the second Kanban lane is designated with a second descriptive label, and each of the one or more Kanban cards in the first Kanban lane includes a status identifier that is consistent with the label of the first Kanban lane; (a lane 800 may include a lane header 820, a lane footer 830, a lane body 840, or a combination thereof. The lane header 820 may include information, controls, or both. For example, a lane header 820 may include an indication of the subject 822 for the lane 800 … The lane body 840 may include zero or more non-system defined cards 810. These cards 810 may be related to a common criterion, which may correspond with the lane type. For example, each card in a “To Do” type lane may have the status “To Do”. Azmoon et al. [para. 0055-0058, 0061-0062; Fig. 8, 9]. …  Each visualization may represent the information set 300 based on a specified criterion, such as status, priority, severity, user, group, task type, labels, or any other element from the information set 300. … FIG. 14 is a pictorial diagram of an example of a status visualization of a visual task board 900 in accordance with this disclosure. The status visualization of the visual task board 900, 1400 includes a first lane 1410 representing a ‘New’ status.  … The status visualization of the visual task board 1400 includes a second lane 1420 representing an ‘In Progress’ status. Azmoon et al. [para. 0080; Fig. 14 (Status of each lane depicted as “new”, “In Progress”, and “On Hold”)]. 
and wherein the system will automatically convert the first status identifier displayed on a first Kanban card to a second status identifier that is consistent with the second Kanban lane when the first Kanban card is moved from the first Kanban lane to the second Kanban lane. (A card 810 in a visual task board 900 may be moved from one lane 800 to another. For example, a card may be moved in response to user input dragging the card from one lane and dropping the card in another lane. For example, the card 1512 may be moved from the unknown priority lane 1510 to the high priority lane 1520 and the conversation records represented by the card 1512 may be updated to indicate that the conversation is a high priority conversation.  Azmoon et al. [para. 0084-0085]).
Regarding Claim 13, Azmoon et al. teaches the system of claim 8, wherein the system is configured to automatically display a first Kanban card on the first Kanban lane of the Kanban board displayed on the personal dashboard of a user when the first Kanban card is assigned to a user.  (… cards may represent tasks, incidents, problems, conversations, meetings, or the like. Cards may be organized into lanes based on metrics, such as status or user.  Azmoon et al. [para. 0030]. … the organization and configuration of lanes and cards may be customized in response to user input. …  an underlying data set that defines a base task board 1000 and its constituent components can be modified by a set of customization data on a per-user, per group, or global basis.  Azmoon et al. [para. 0062-0067]. …  Each visualization may represent the information set 300 based on a specified criterion, such as status, priority, severity, user, group, task type, labels, or any other element from the information set 300.  Azmoon et al. [para. 0080]).  
Regarding Claim 18, Azmoon et al. teaches a computer implemented method of customizing a Kanban board on a personal dashboard while maintaining a generic Kanban board on a team dashboard, comprising: providing a computer-implemented task management system for carrying out the method, the system, comprising: at least one computing device in operable communication with a network; a memory that stores computer-executable instructions; a processor in communication with the memory and configured to execute the computer-executable instructions, wherein the computer-executable instructions invoke one or more application program components, comprising: a Kanban board module configured to provide a Kanban board comprising one or more Kanban lanes and one or more Kanban cards in at least one of the one or more Kanban lanes, wherein each of the one or more Kanban cards represents a particular task, and each of the one or more Kanban cards is configured to receive a user inputted modification; (Another implementation of the disclosure is a computer-implemented method for operating a window region of a graphical user interface in an aggregation mode, comprising utilizing a processor for identifying a visual task board information set structured in a memory that comprises a plurality of records, wherein each record comprises at least one information element from a plurality of information elements from the information set. …generating a first graph display region based on the first aggregation mode for output on a display of the graphical user interface, generating a first plurality lane display regions of a graphical user interface window structured as lanes based on the first visualization metric, generating a first card display region of the graphical user interface window structured as a first card representing a first record from the plurality of records, including the first card display region in a first lane display region from the first plurality of lanes.  Azmoon et al. [para. 0004-0006, 0097-0098]. …  In a visual task board, a user may dynamically revisualize the organization of the underlying information set into lanes and cards based on a selected metric, which may include any information element from the information set. …  FIG. 1 is a block diagram of a distributed (e.g., client-server, networked, or cloud) computing system 100. Azmoon et al. [para. 0031-0034]. … The CPU 202 may utilize a cache 220 as a form of localized fast memory for operating on data and instructions. … Storage 206 can include executable instructions 206A and application files/data 206B along with other data.  Azmoon et al. [para. 0038-0039]. … A card may represent a discrete grouping of related information, such as information regarding an individual task, an issue, a problem, an event, a conversation, a meeting, or the like. A card 320 may include information, such as comments, attachments, labels, assigned users, status, priority, severity, or a combination thereof, which may be added, removed, or modified in response to user input. Azmoon et al. [para. 0045-0047, 0070-0075; Fig. 3, 9, 12]);
and a display module configured to provide a graphical user interface for displaying the one or more Kanban cards on the Kanban board displayed on the personal dashboard and the team dashboard; (… a group 300 of related information element 310, 312, 314, 316, 318, … may be represented in a visual task board 900 as a card 320 or a card display region.  Azmoon et al. [para. 0045-0047, 0070-0075; Fig. 3, 9, 12]);
wherein, when the one or more Kanban cards is displayed on the generic Kanban board of the team dashboard and accessible by a plurality of users, and a particular Kanban card is moved from a first Kanban lane to a second Kanban lane on the generic Kanban board, each user of the plurality of users, having an independent computing device for displaying the generic Kanban board on a graphical user interface, will see the one or more Kanban cards displayed in an identical position on the generic Kanban board before and after the particular Kanban card is moved; (… multiple users may access a visual task board representing a set of information, … changes to the information represented by the visual task board may be automatically reflected for all users. For example, a user may adjust the size or position of a lane in the visual task board independently of the size and position of the lane for other users, and the user may move a task from one lane to another, and the visual task board may be updated for all users. Azmoon et al. [para. 0067]);
and wherein, when the one or more Kanban cards is displayed on the customized Kanban board of the personal dashboard, and the particular Kanban card is moved from the first Kanban lane to the second Kanban lane on the customized Kanban board displayed on the computing device of the first user, the particular Kanban card will not be ARAPA-RFRAN-002UPage 41 of 42moved on the Kanban board of the personal dashboard for each of the plurality of users other than the first user; (… each user may independently customize the visual task board without disrupting the customization of other users. … To achieve this, an underlying data set that defines a base task board 1000 and its constituent components can be modified by a set of customization data on a per-user, per group, or global basis so that the underlying data does not need to change in response to the customization.  Azmoon et al. [para. 0067]);
 the method further comprising; modifying a location of the particular Kanban card on the customized Kanban board on the personal dashboard from the first Kanban lane to the second Kanban lane, wherein the particular Kanban card on the generic Kanban board on the team dashboard remains in the first Kanban lane.  (For example, multiple users may access a visual task board representing a set of information, and each user may independently customize the visual task board without disrupting the customization of other users. Azmoon et al. [para. 0067]).
Regarding Claim 19, Azmoon et al. teaches the computer implemented method of claim 18, wherein the customized Kanban board on the personal dashboard can be closed and when reopened, the customized Kanban board displays the modified location of the particular Kanban card. (Updates and edits to records may be tracked directly from the visual task board. Visual task boards may be customized to display cards based on user access permissions and privileges.  Azmoon et al. [para. 0030-0031]. …For example, the Show Cards control 1804 may be checked, which may indicate an instruction to show the cards, and the lanes and cards may be included in the visual task board, or the Show Cards control 1804 may be unchecked, indicating an instruction to omit the cards, and the lanes and cards may be omitted from the visual task board. … a card 810 may be moved from the ‘In Progress’ lane 1816 to the ‘Deployed’ lane 1818, in response to user input, and the metrics mode graph 1810 may be automatically adjusted in response.  Azmoon et al. [para. 0097-0098]).
Regarding Claim 20, Azmoon et al. teaches the computer implemented method of claim 18, wherein the computer- implemented task management system further comprises an aggregator module configured to retrieve data associated with the one or more Kanban cards on each of the independent computing devices of the plurality of users, aggregate the retrieved data, and push the aggregated data to the graphical user interface of each of the independent computing devices for display on the team dashboard and the personal dashboard; (… an apparatus for operating a window region of a graphical user interface in an aggregation mode, comprising a processor configured to execute instructions stored in a memory to identify a visual task board information set that comprises a plurality of records, wherein each record comprises at least one information element from a plurality of information elements from the visual task board information set.  …. wherein each card from the plurality of cards represents a record from the plurality of records that comprises an information element that has a value that corresponds with the respective available visualization metric value that corresponds with the lane, and output for display a representation of the information set that comprises the plurality of lanes superimposed over the graph. … Changes to the cards, or the underlying data set, are dynamically reflected in the aggregate metric visualizations. Azmoon et al. [para. 0005, 0031-0033, 0086-0089 [Fig. 16]. …  changes to the information represented by the visual task board may be automatically reflected for all users.  Azmoon et al. [para. 0067]).
and wherein the method further comprises: inputting information on the particular Kanban card on the customized Kanban board on the personal dashboard; retrieving the information inputted on the particular Kanban card; and pushing the retrieved information to the generic Kanban card on the team dashboard and to the customized Kanban card on the customized Kanban card for each of the plurality of users. (… multiple users may access a visual task board representing a set of information, … changes to the information represented by the visual task board may be automatically reflected for all users. For example, a user may adjust the size or position of a lane in the visual task board independently of the size and position of the lane for other users, and the user may move a task from one lane to another, and the visual task board may be updated for all users. Azmoon et al. [para. 0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adduri et al. (US 2020/0218614) in view of Azmoon et al. (US 2016/0188134). 
Regarding Claim 1, Adduri et al. discloses a computer-implemented task management system, comprising: at least one computing device in operable communication with a network; a memory that stores computer-executable instructions; a processor in communication with the memory and configured to execute the computer- executable instructions, wherein the computer-executable instructions invoke one or more application program components, comprising: (Described herein is a system that manages backups of filesystems. The system analyzes and presents changes in a file system. The system generates user interfaces that present changes to files in the filesystem.  … Other aspects include components, devices, systems, improvements, methods, processes, applications, computer readable mediums, and other technologies related to any of the above. Adduri et al. [para. 0005-0007]. … The components in FIG. 2 are interconnected with each other via networks, although many different types of networks could be used. … FIG. 4 illustrates an example user interface 400, according to one embodiment. …  FIG. 5 is a high-level block diagram illustrating an example of a computer system 500 … Illustrated are at least one processor 502 coupled to a chipset 504. Adduri et al. [para. 0047-0049, 0054-0056; Fig. 2, 4-6]);
Adduri et al. fails to explicitly disclose a task period journal module configured to provide a task period journal comprising a task table listing one or more tasks a user or team of users is assigned to complete and a notepad for documenting remarks about the one or more tasks. Azmoon et al. discloses this limitation. (One implementation of the disclosure is an apparatus … an information element identifier module that identifies an information element from the plurality of information elements as a visualization metric for output on a display of the graphical user interface.  Azmoon et al. [para. 0004-0006]. …  In a visual task board, a user may dynamically revisualize the organization of the underlying information set into lanes and cards. Azmoon et al. [para. 0031-0034]. … The CPU 202 may utilize a cache 220 as a form of localized fast memory for operating on data and instructions.  Storage 206 can be … any form of non-volatile memory designed to maintain data for some duration of time, and preferably in the event of a power loss. Storage 206 can include executable instructions 206A and application files/data 206B along with other data.  Azmoon et al. [para. 0038-0039]. … a group 300 of related information elements 310, 312, 314, 316, 318, … may be represented in a visual task board 900 as a card 320 or a card display region. A card may represent a discrete grouping of related information, such as information regarding an individual task, an issue, a problem, an event, a conversation, a meeting, or the like. A card 320 may include information, such as comments, attachments, labels, assigned users, status, priority, severity, or a combination thereof, which may be added, removed, or modified in response to user input.  Azmoon et al. [para. 0045-0047, 0070-0075; Fig. 3, 9, 12]).  It would have been obvious to one of ordinary skill in the art of data management and storage before the effective filing date of the claimed invention to modify the data storage steps of Adduri et al. to include storage and retrieval of the task period journal comprising a task table listing one or more tasks a user or team of users is assigned to complete and a notepad for documenting remarks about the one or more tasks as taught by Azmoon et al. so that a user may  track and analyze significant quantities of interrelated information.  Azmoon et al. [para. 0003].
wherein one or more snapshots of the task period journal is archivable in a registry comprising each of the one or more snapshots related to the one or more tasks; and a display module configured to provide a graphical user interface for displaying a task period journal and the registry; (The filesystem module 102 includes a snapshot generation module 104, a change determination module 106, a user interface module 108, and a data store 104. The snapshot generation module 104 interfaces with another system such as a virtual machine or a physical machine to capture snapshots of filesystems that reside on the machine. A snapshot of a filesystem includes data of a filesystem at the particular time point and is hereinafter also referred to as a “filesystem snapshot.” Adduri et al. [para. 0016-0017, 0035-0036; Fig. 3A-3C]);
wherein the system is configured to create a copy of an archived snapshot (The archive system 220 receives data to be archived from the DMS clusters 212  Adduri et al. [para. 0025-0027]. … The DMS database 216 stores data structures used in providing the DMS services, such as definitions of filesystem snapshots and associated metadata or fileset snapshots and associated metadata as described in more detail in connection with FIGS. 3A through 3C. … Data in the DMS database 216 preferably is replicated over multiple DMS nodes 214.  Adduri et al. [para. 0031]. … For virtual machines, pulling a snapshot for the VM typically includes the following steps: freezing the VM and taking a snapshot of the VM, transferring the snapshot (or the incremental differences) and releasing the VM. For example, the DMS cluster 212 may receive a virtual disk file that includes the snapshot of the VM.  Adduri et al. [para. 0041-0043]);
and push the task period journal from the copy of the archived snapshot to the display on the graphical user interface when the user inputs an instruction for the system to call the archived snapshot of the task period journal from the registry.   (… snapshots are decomposed into images, which are stored in the data store 114. The snapshot table 226 describes which images make up each snapshot. Adduri et al. [para. 0035]. … The distributed file system protocol allows the VM 204 to access, read, write, or modify files stored on the DMS node 214 as if the files were locally stored on the physical machine supporting the VM 204. … The user interface elements 408 through 413 display a description of the information that is presented. In the illustrated example, the user interface 402 is configured to present information such as a name of a folder or a file, a summary of the changes, a number of files under a folder, a size change, a size, and a timestamp of the last change. A user can configure the user interface 400 to present other types of information. Adduri et al. [para. 0045-0046, 0050]).
Regarding Claim 7, Adduri et al. and Azmoon et al. combined disclose a system, further comprising a history module configured to provide a history table listing each task the user has interacted with in the application program. Azmoon et al. discloses this limitation. (The activity stream portion 920 may indicate a history of changes to cards 810, and the corresponding records, on the visual task board 900. … Each section 922, 924 of the activity stream 920 may include information 926 for the corresponding change, such as an identifier for the change, an indication of a user associated with the change, a date associated with the change, or any other information related to the change. In some applications, the activity stream 920 may be omitted, or partially omitted, from the task board 900.  Azmoon et al. [para. 0060]). It would have been obvious to one of ordinary skill in the art of data management and storage before the effective filing date of the claimed invention to modify the data storage steps of Adduri et al. to include a history module configured to provide a history table listing each task the user has interacted with in the application program as taught by Azmoon et al. so that a user may  track and analyze significant quantities of interrelated information.  Azmoon et al. [para. 0003].
Regarding Claim 15, Azmoon et al. teaches the system of claim 8, further comprising a task period journal module configured to provide a task period journal comprising a task table listing one or more tasks the plurality of users is assigned to complete and a notepad for documenting remarks about the one or more tasks, (… an information element identifier module that identifies an information element from the plurality of information elements as a visualization metric for output on a display of the graphical user interface.  Azmoon et al. [para. 0004-0006]. … a group 300 of related information elements 310, 312, 314, 316, 318, … may be represented in a visual task board 900 as a card 320 or a card display region. A card may represent a discrete grouping of related information, such as information regarding an individual task, an issue, a problem, an event, a conversation, a meeting, or the like. A card 320 may include information, such as comments, attachments, labels, assigned users, status, priority, severity, or a combination thereof, which may be added, removed, or modified in response to user input.  Azmoon et al. [para. 0045-0047, 0070-0075; Fig. 3, 9, 12]).
While Azmoon et al. discloses a cache for storage of data (Azmoon et al. [para. 0038-0039]), Azmoon et al. fails to explicitly disclose the system wherein one or more snapshots of the task period journal is archivable in a registry comprising each of the one or more snapshots related to the one or more tasks; wherein the system is configured to create a copy of an archived snapshot and push the task period journal from the copy of the archived snapshot to the display on the graphical user interface when the user inputs an instruction for the system to call the archived snapshot of the task period journal from the registry.  Adduri et al. discloses this limitation. (The archive system 220 receives data to be archived from the DMS clusters 212  Adduri et al. [para. 0025-0027]. …  Data in the DMS database 216 preferably is replicated over multiple DMS nodes 214.  Adduri et al. [para. 0031]. … snapshots are decomposed into images, which are stored in the data store 114. The snapshot table 226 describes which images make up each snapshot. Adduri et al. [para. 0035]… For virtual machines, pulling a snapshot for the VM typically includes the following steps: freezing the VM and taking a snapshot of the VM, transferring the snapshot (or the incremental differences) and releasing the VM. For example, the DMS cluster 212 may receive a virtual disk file that includes the snapshot of the VM.  Adduri et al. [para. 0041-0043].. … The distributed file system protocol allows the VM 204 to access, read, write, or modify files stored on the DMS node  … The user interface elements 408 through 413 display a description of the information that is presented. In the illustrated example, the user interface 402 is configured to present information… A user can configure the user interface 400 to present other types of information. Adduri et al. [para. 0045-0046, 0050]).  It would have been obvious to one of ordinary skill in the art of information management before the effective filing date of the claimed invention to modify the data storage steps of Azmoon et al. to include the creating a copy of an archived snapshot for display as taught by Adduri et al. for better approaches to visualize changes in file systems.  Adduri et al. [para. 0004].

Claims 2 through 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adduri et al. (US 2020/0218614) in view of Azmoon et al. (US 2016/0188134), and in further view of Bailor et al. (US 2015/0067467). 
Regarding Claim 2, Adduri et al. and Azmoon et al. combined disclose a system, wherein the task table and the notepad in the archived snapshot of the task period journal are not editable by the user when displayed from the registry on the graphical user interface, (… snapshots are decomposed into images, which are stored in the data store 114. The snapshot table 226 describes which images make up each snapshot. Adduri et al. [para. 0035-0036]),
Adduri et al. and Azmoon et al. combined  fail to explicitly disclose the system wherein the task table and the notepad in the copy of the archived snapshot are editable by the user when displayed from a user dashboard on the graphical user interface.  Bailor et al. discloses this limitation.  (A collaborative authoring application provides an authoring environment in which two or more users can edit a document concurrently. Each user edits a copy of the document, periodically sends updates to a master copy of the document. Bailor et al. [para. 0005, 0025-0027; Fig. 2, 7]. … A content lock may be generated around one or more units of data within a document. … an authoring application may generate a content lock about a data unit when the user begins editing the data unit. In another embodiment, an authoring application may generate a content lock about a data unit when a user saves edits made to the data unit. …  a content lock generated by a first user is displayed to all other users who access the document during the life of the lock. In one embodiment, the first user also can view the content lock. …  the content (e.g., text, picture, shape, or other data object) of the locked unit may be colored, shaded, or patterned. …  in the lock table 500, data units 512 and 514 are associated with a first user 510. Other users, therefore, are inhibited from editing data units 512 and 514.  Bailor et al. [para. 0040-0045, 0059 (user view option selection in interface tool), 0062-0063 (interface between the storage device and the cache); Fig. 10, 14]).  It would have been obvious to one of ordinary skill in the art of collaborative workspaces to modify the task management system of Adduri et al. and Azmoon et al. combined to include an editable task table and notepad accessible form a user dashboard on a graphical user interface as taught by Bailor et al. to provide an environment in which multiple users can collaboratively author a document.
Regarding Claim 3, Adduri et al., Azmoon et al., Bailor et al. combined disclose a system, wherein the task period journal from the copy of the archived snapshot replaces the task period journal displayed on the graphical user interface when the system receives the instruction from the user input.  Bailor et al. discloses this limitation. (In one embodiment, the user must indicate the user has finished editing the data unit before the authoring application will release the lock. For example, the authoring application may release the lock only after the user has provided instructions to store the document. In another embodiment, the authoring application may release a lock after the user selects or begins editing a remote data unit, such as the fifth data unit 450 of FIG. 6. In another embodiment, the authoring application only releases a lock after both movement to a non-contiguous data unit and a finalization act (e.g., instructions to store the document).  Bailor et al. [para. 0043]). It would have been obvious to one of ordinary skill in the art of collaborative workspaces to modify the task management system of Adduri et al. and Azmoon et al. combined to include replacing the task period journal when the system receives the instruction from user input as taught by Bailor et al. to provide an environment in which multiple users can collaboratively author a document.
Regarding Claim 4, Adduri et al., Azmoon et al., Bailor et al. combined disclose a system, wherein the task period journal displayed on the graphical user interface when the system receives the instruction from the user input is automatically saved as a new snapshot in the registry when it is replaced by the task period journal from the copy of the archived snapshot.  Bailor et al. discloses this limitation. (The authoring system 100 also includes at least one user computing device 110 that is communicatively coupled to the storage device 120. Each of the user computing devices 110 can edit the document 150 by creating a user copy 155 of the document 150 and editing the user copy 155. The user copies 155 of the document 150 are synchronized when the user computing devices 110 periodically send to the storage device 120 updates to be shared with the other user computing devices and periodically obtain from the storage device 120 updates from other user computing devices.  Bailor et al. [para. 0026-0030]).  It would have been obvious to one of ordinary skill in the art of collaborative workspaces to modify the task management system of Adduri et al. and Azmoon et al. combined to include automatically saving the task period journal as a new snapshot in the registry when it is replaced by the task period journal from the copy of the archived snapshot as taught by Bailor et al. to provide an environment in which multiple users can collaboratively author a document.
Regarding Claim 5, Adduri et al., Azmoon et al., Bailor et al. combined disclose a system, wherein the saving the new snapshot is an additive process and not a destructive process.  Bailor et al. discloses this limitation. (A collaborative authoring application provides an authoring environment in which two or more users can edit a document concurrently. Each user edits a copy of the document, periodically sends updates to a master copy of the document. Bailor et al. [para. 0005, 0025-0027; Fig. 2, 7]). It would have been obvious to one of ordinary skill in the art of collaborative workspaces to modify the task management system of Adduri et al. and Azmoon et al. combined to include saving the new snapshot as an additive process as taught by Bailor et al. to provide an environment in which multiple users can collaboratively author a document.
Regarding Claim 6, Adduri et al., Azmoon et al., Bailor et al. combined disclose a system, wherein the registry comprises each task period journal entry saved from the user dashboard, and a comment pad for each of the saved task period journal entries, the comment pad configured to receive comments inputted from the user.  Azmoon et al. discloses this limitation. (… generating a first card display region of the graphical user interface window structured as a first card representing a first record from the plurality of records, including the first card display region in a first lane display region from the first plurality of lanes, generating, by the processor in response to instructions stored in a non-transitory computer readable medium, an output for display,… and transmitting via a graphical user interface output interface or storing in the memory the output.  Azmoon et al. [para. 0006].  … The CPU 202 may utilize a cache 220 as a form of localized fast memory for operating on data and instructions. … Storage 206 can include executable instructions 206A and application files/data 206B along with other data.  Azmoon et al. [para. 0038-0039]… a group 300 of related information elements 310, 312, 314, 316, 318, … may be represented in a visual task board 900 as a card 320 or a card display region. … A card 320 may include information, such as comments, attachments, labels, assigned users, status, priority, severity, or a combination thereof, which may be added, removed, or modified in response to user input. Azmoon et al. [para. 0045-0047, 0070-0075; Fig. 3, 9, 12]).  It would have been obvious to one of ordinary skill in the art of data management and storage before the effective filing date of the claimed invention to modify the data storage steps of Adduri et al. and Bailor et al. to include a registry comprises each task period journal entry saved from the user dashboard, and a comment pad for each of the saved task period journal entries, the comment pad configured to receive comments inputted from the user as taught by Azmoon et al. so that a user may  track and analyze significant quantities of interrelated information.  Azmoon et al. [para. 0003].

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Azmoon et al. (US 2016/0188134) in view of Mouawad (US 11,144,854). 
Regarding Claim 9, while Azmoon et al. teaches the system of claim 8 and additionally discloses moving and customizing cards (see at least Azmoon et al. [para. 0084]), Azmoon et al. fails to explicitly disclose the system wherein the one or more Kanban cards on the team dashboard can be re-assigned to the personal dashboard, and the one or more Kanban cards on the personal dashboard can be re-assigned to the team dashboard. Mouawad discloses this limitation.  (FIG. 2 provides an illustration of an exemplary digital pinboard system … the digital pinboard system may comprise a task assignment unit 200… One or more individuals or teams may be assigned to the tasks. Some tasks may have a single individual assigned to the task. … A task assigned to an assignee may be reassigned or subassigned.  … after the task has been created and assigned, the assignee may view a user interface that shows tasks assigned to the assignee. An ‘assigned to me’ interface may be shown.  Mouawad [col. 7, lines 3-35; Fig. 1]. … FIG. 6 shows an example user interface for assigning tasks to team members, in accordance with an embodiment of the invention. … An assignee may be an individual, team, or an individual on the team.   Mouawad [col. 12, lines 42-64; col. 13, lines 34-45; col. 14, lines 31-36; Fig. 6, 8, 21, 37]).  It would have been obvious to one of ordinary skill in the art of project management and data visualization before the effective filing date of the claimed invention to modify the task cards of Azmoon et al. to include reassigning cards as taught by Mouawad for managing employees and tasks using a digital pinboard.  Mouawad [col. 1, lines 30-32].
Regarding Claim 14, While Azmoon et al. discloses an activity stream portion 920 may indicate a history of changes to cards 810, and the corresponding records, on the visual task board 900 (Azmoon et al. [para. 0060]),  Azmoon et al. fails to explicitly disclose the system further comprising a history module configured to provide a history table listing each task the user has interacted with in the application program. Mouawad discloses this limitation.  (… The user interface may include a filter 670. The requestor may be able to filter the assignments assigned by the requestor. For example, the requestor may be able to filter by assignee, project, task, due date, messages, or any other parameters. In some instances, the requestor may be provided with an option to order the list of assignments assigned by the requestor. The requestor may be able to order the results by any of the factors, such as those described elsewhere herein. … The assignee may be able to filter the assignments assigned to the assignee … the assignee may be provided with an option to order the list of assignments assigned to the assignee.   Mouawad [col. 13, lines 25-67]).  It would have been obvious to one of ordinary skill in the art of project management and data visualization before the effective filing date of the claimed invention to modify the information management steps of Azmoon et al. to include providing a history table listing each task the user has interacted with as taught by Mouawad for managing employees and tasks using a digital pinboard.  Mouawad [col. 1, lines 30-32].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Azmoon et al. (US 2016/0188134) in view of Abrams et al. (US 2012/0210251).
Regarding Claim 12, Azmoon et al. teaches the system of claim 11, further comprising a communication module configured to facilitate communications; (In some implementations, a lane, such as the lane 800 shown in FIG. 8, may include a chat card 1100, which may represent a conversation, and which may be related to the subject represented by the lane.  Azmoon et al. [para. 0068-0074; Fig. 11]. …  a task card may include a chat portion. For example, a task card, such as the task card 700 shown in FIG. 7, may include a chat portion, such as the chat portion 1360 shown in FIG. 13. Azmoon et al. [para. 0079; Fig. 13]);
While Azmoon et al. discloses an activity stream portion 920 may indicate a history of changes to cards 810, and the corresponding records, on the visual task board 900 (Azmoon et al. [para. 0060]),  Azmoon et al. fails to explicitly disclose the system wherein the system automatically creates a document supplying information associated with the conversion of the first status identifier to the second status identifier, and transmits a communication comprising the document. Abrams et al. discloses this limitation. (Referring now to FIG. 2B, a flowchart illustrates a method including additional steps for information management related to a change deployment. …  initiating communication of an alert comprising information corresponding to an event related to logged event data. That is, when an event occurs, such as reaching a milestone or completing a task essential to the change deployment, the system accepts input from a user regarding the event and logs data corresponding to the event, which is called event data. …   initiating preparation of a report based at least in part on at least a portion of the data corresponding to task status data indicating the status of the at least one task necessary for completing the change deployment. The report prepared in step 260 and/or in step 280, in various embodiments, can take any form, can be in any number of media and can be sent to one or more users.  Abrams et al. [para. 0052-0060]).  It would have been obvious to one of ordinary skill in the art of information management before the effective filing date of the claimed invention to modify the task status indications of Azmoon et al. to include transmitting a document for supplying information associated with a change in status as taught by Abrams et al. for managing information relating to a deployment of a plurality of changes in order to communicate some or all the information to a plurality of users.  Abrams et al. [para. 0006].

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adduri et al. (US 2020/0218614) in view of Azmoon et al. (US 2016/0188134), in further view of Kumarasamy et al. (US 2016/0253335).
Regarding Claim 16, Adduri et al. discloses a computer implemented method of retrieving a first archived snapshot entry of a task period journal from a registry, and archiving a second snapshot entry of the task period journal in the registry, comprising:  providing a computer-implemented task management system for carrying out the method, the system, comprising: at least one computing device in operable communication with a network; a memory that stores computer-executable instructions; a processor in communication with the memory and configured to execute the computer-executable instructions, wherein the computer-executable instructions invoke one or more application program components, comprising:  (Described herein is a system that manages backups of filesystems. The system analyzes and presents changes in a file system. The system generates user interfaces that present changes to files in the filesystem.  … Other aspects include components, devices, systems, improvements, methods, processes, applications, computer readable mediums, and other technologies related to any of the above. Adduri et al. [para. 0005-0007, 0027]. … The components in FIG. 2 are interconnected with each other via networks, although many different types of networks could be used. … FIG. 4 illustrates an example user interface 400, according to one embodiment. …  FIG. 5 is a high-level block diagram illustrating an example of a computer system 500 … Illustrated are at least one processor 502 coupled to a chipset 504. Adduri et al. [para. 0047-0049, 0054-0056; Fig. 2, 4-6]);
Adduri et al. fails to explicitly disclose a task period journal module configured to provide the task period journal comprising a task table listing one or more tasks a user or team of users is assigned to complete and a notepad for documenting remarks about the one or more tasks, Azmoon et al. discloses this limitation. (… an information element identifier module that identifies an information element from the plurality of information elements as a visualization metric for output on a display of the graphical user interface.  Azmoon et al. [para. 0004-0006]. …  In a visual task board, a user may dynamically revisualize the organization of the underlying information set into lanes and cards based on a selected metric, which may include any information element from the information set.  Azmoon et al. [para. 0031-0034]. … The CPU 202 may utilize a cache 220 as a form of localized fast memory for operating on data and instructions.  Storage 206 can be … any form of non-volatile memory designed to maintain data for some duration of time, and preferably in the event of a power loss. Storage 206 can include executable instructions 206A and application files/data 206B along with other data.  Azmoon et al. [para. 0038-0039]. … a group 300 of related information elements 310, 312, 314, 316, 318, … may be represented in a visual task board 900 as a card 320 or a card display region. A card may represent a discrete grouping of related information, such as information regarding an individual task, an issue, a problem, an event, a conversation, a meeting, or the like. A card 320 may include information, such as comments, attachments, labels, assigned users, status, priority, severity, or a combination thereof, which may be added, removed, or modified in response to user input.  Azmoon et al. [para. 0045-0047, 0070-0075; Fig. 3, 9, 12]).  It would have been obvious to one of ordinary skill in the art of data management and storage before the effective filing date of the claimed invention to modify the data storage steps of Adduri et al. to include storage and retrieval of a task period journal module configured to provide the task period journal comprising a task table listing one or more tasks a user or team of users is assigned to complete and a notepad for documenting remarks about the one or more tasks as taught by Azmoon et al. so that a user may  track and analyze significant quantities of interrelated information.  Azmoon et al. [para. 0003].
wherein the one or more snapshots of the task period journal is archivable in the registry comprising each of the one or more snapshots related to the one or more tasks; and a display module configured to provide a graphical user interface for displaying a task period journal and the registry; (The filesystem module 102 includes a snapshot generation module 104, a change determination module 106, a user interface module 108, and a data store 104. The snapshot generation module 104 interfaces with another system such as a virtual machine or a physical machine to capture snapshots of filesystems that reside on the machine. A snapshot of a filesystem includes data of a filesystem at the particular time point and is hereinafter also referred to as a “filesystem snapshot.” Adduri et al. [para. 0016-0017, 0035-0036; Fig. 3A-3C]);
wherein the system is configured to create a copy of an archived snapshot of the task period journal and push the task period journal from the copy of the archived snapshot to the display on the graphical user interface when the user inputs an instruction for the system to call the archived snapshot of the task period journal from the registry; (The archive system 220 receives data to be archived from the DMS clusters 212  Adduri et al. [para. 0025-0027]. …  Data in the DMS database 216 preferably is replicated over multiple DMS nodes 214.  Adduri et al. [para. 0031]. … snapshots are decomposed into images, which are stored in the data store 114. The snapshot table 226 describes which images make up each snapshot. Adduri et al. [para. 0035]… For virtual machines, pulling a snapshot for the VM typically includes the following steps: freezing the VM and taking a snapshot of the VM, transferring the snapshot (or the incremental differences) and releasing the VM. For example, the DMS cluster 212 may receive a virtual disk file that includes the snapshot of the VM.  Adduri et al. [para. 0041-0043].. … The distributed file system protocol allows the VM 204 to access, read, write, or modify files stored on the DMS node  … The user interface elements 408 through 413 display a description of the information that is presented. … A user can configure the user interface 400 to present other types of information. Adduri et al. [para. 0045-0046, 0050]).  
the method further comprising: inputting a task in the task table and/or a note in the notepad. Azmoon et al. discloses this limitation. (A card may represent a discrete grouping of related information, such as information regarding an individual task, an issue, a problem, an event, a conversation, a meeting, or the like. A card 320 may include information, such as comments, attachments, labels, assigned users, status, priority, severity, or a combination thereof, which may be added, removed, or modified in response to user input. Azmoon et al. [para. 0030, 0045-0047, 0070-0075; Fig. 3, 9, 12]).  It would have been obvious to one of ordinary skill in the art of data management and storage before the effective filing date of the claimed invention to modify the data storage steps of Adduri et al. to include inputting a task in the task table and/or a note in the notepad. Azmoon et al. discloses this limitation as taught by Azmoon et al. so that a user may  track and analyze significant quantities of interrelated information.  Azmoon et al. [para. 0003].
Adduri et al. and Azmoon et al. combined fail to explicitly recite the method for calling for the first archived snapshot entry of the task period journal from the registry to be displayed on the graphical user interface; creating a copy of the first archived snapshot entry of the task period journal; creating the second snapshot entry of the task period journal comprising the inputted task in the task table and/or the inputted note in the notepad; saving the task period journal in the registry as the second archived snapshot entry; and pushing the copy of the first archived snapshot entry of the task period journal to the graphical user interface for display, thereby replacing the task period journal comprising the inputted task in the task table and/or the inputted note in the notepad.  Kumarasamy et al. discloses this limitation. (To create an archive copy, a conventional data storage system transfers the primary copy data to be archived to secondary storage to create an archive copy, replaces the primary copy data with a stub, and tracks the archive copy using an archive index. Kumarasamy et al. [para. 0003-0007, 0034 (permitting the organization to restore data), 0036 (managing point-in-time representations of data objects)]. … The interface agent 460 includes information processing and display software, such as a graphical user interface (“GUI”), an API, or other interactive interface through which users and system processes can retrieve information about the status of information management operations or issue instructions to the information management cell and its constituent components.  Kumarasamy et al. [para. 0045]. … FIG. 9 is a flow chart representation of a process 900 of presenting search results to a user, based on a filtered search of a file archive. …  At 908, an action (or actions) specified in the action rules portion may be performed on the set of files generated above. Kumarasamy et al. [para. 0095-0101]. … The retrieval process may, e.g., include reversing the compression, de-duplication, etc. performed on the content to present the content in its native (or original unarchived) format.  Kumarasamy et al. [para. 0105-0107]).  It would have been obvious to one of ordinary skill in the art of information management before the effective filing date of the claimed invention to modify the data storage and retrieval steps of Adduri et al. and Azmoon et al. combined to include steps to calling for the first archived snapshot entry of the task period journal from the registry to be displayed on the graphical user interface; creating a copy of the first archived snapshot entry of the task period journal; creating the second snapshot entry of the task period journal comprising the inputted task in the task table and/or the inputted note in the notepad; saving the task period journal in the registry as the second archived snapshot entry; and pushing the copy of the first archived snapshot entry of the task period journal to the graphical user interface for display, thereby replacing the task period journal comprising the inputted task in the task table and/or the inputted note in the notepad as taught by Kumarasamy et al. for user access files in a secondary or a backup storage.  Kumarasamy et al. [para. 0008].
Regarding Claim 17, Adduri et al., Azmoon et al. and Kumarasamy et al. disclose a computer implemented method, wherein the saving the second snapshot entry of the task period journal in the registry is an automatic function of the system. (After an initial, full backup of a data set is performed, periodic, intermittent, or continuous incremental backup operations may be subsequently performed on the data set. Each incremental backup operation copies only the primary copy data that has changed since the last full or incremental backup of the data set was performed. Kumarasamy et al. [para. 00003-0005]). It would have been obvious to one of ordinary skill in the art of information management before the effective filing date of the claimed invention to modify the data storage and retrieval steps of Adduri et al. and Azmoon et al. combined to include steps for saving the second snapshot entry of the task period journal in the registry is an automatic function of the system as taught by Kumarasamy et al. for user access files in a secondary or a backup storage.  Kumarasamy et al. [para. 0008].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Azmoon et al. (US 2016/0188134) in view of Kumarasamy et al. (US 2016/0253335).
Regarding Claim 21 (second numbered claim 12),  while Azmoon et al. teaches the system of claim 8, Azmoon et al. fails to explicitly teach the system wherein the system is configured to display an archived Kanban card on an archive graphical user interface, receive an input to reclassify the Kanban card as unarchived, and redisplay the unarchived Kanban card on the Kanban board. Kumarasamy et al. discloses this limitation. (To create an archive copy, a conventional data storage system transfers the primary copy data to be archived to secondary storage to create an archive copy, replaces the primary copy data with a stub, and tracks the archive copy using an archive index. Kumarasamy et al. [para. 0003-0007, 0034 (permitting the organization to restore data), 0036 (managing point-in-time representations of data objects)]. … The interface agent 460 includes information processing and display software, such as a graphical user interface (“GUI”), an API, or other interactive interface through which users and system processes can retrieve information about the status of information management operations or issue instructions to the information management cell and its constituent components.  Kumarasamy et al. [para. 0045]. … FIG. 9 is a flow chart representation of a process 900 of presenting search results to a user, based on a filtered search of a file archive. …  At 908, an action (or actions) specified in the action rules portion may be performed on the set of files generated above. Kumarasamy et al. [para. 0095-0101]. … The retrieval process may, e.g., include reversing the compression, de-duplication, etc. performed on the content to present the content in its native (or original unarchived) format.  Kumarasamy et al. [para. 0105-0107]).  It would have been obvious to one of ordinary skill in the art of information management before the effective filing date of the claimed invention to modify the data storage steps of Azmoon et al. to include steps to display an archived Kanban card on an archive graphical user interface, receive an input to reclassify the Kanban card as unarchived, and redisplay the unarchived Kanban card on the Kanban board as taught by Kumarasamy et al. for user access files in a secondary or a backup storage.  Kumarasamy et al. [para. 0008].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bhat et al. (US 2007/0239789) - , an active cache to share server-based project files so that they may be modified offline and updated using a project management application program. The active cache is a client-based logical storage component which is capable of storing project files from the server as well as storing project files which have been modified offline. The active cache is in communication with the server and thus is capable of communicating data between client and server project management application programs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623